OPINION — AG — A LOCAL BOARD OF EDUCATION IS AUTHORIZED TO ADOPT REASONABLE RULES, REGULATIONS AND POLICIES DEFINING ACTIVITY WHICH SHALL BE DEEMED TO CONSTITUTE OR QUALIFY AS "PERSONAL BUSINESS" LEAVE. IN ADOPTING SUCH A DEFINITION, THE ORDINARY AND EVERYDAY COMMONLY UNDERSTOOD MEANING OF THE PHRASE "PERSONAL BUSINESS" SHOULD BE FOLLOWED. UNDER THE PROVISIONS OF 70 O.S. 1976 Supp. 6-105, [70-6-105], WHEN A TEACHER IS ABSENT FROM DUTY FOR PERSONAL BUSINESS PURPOSES, SUCH TEACHER MAY HAVE DEDUCTED FROM HIS/HER SALARY ONLY THE AMOUNT NECESSARY TO PAY A SUBSTITUTE TEACHER EMPLOYED TO SERVE DURING THE PERIOD OF SUCH ABSENCE. THIS AMOUNT SAHLL BE THE RESPECTIVE AMOUNT PREVIOUSLY AGREED UPON BETWEEN THE SUBSTITUTE AND THE LOCAL BOARD. CITE: 70 O.S. 1976 Supp. 5-117 [70-5-117], 70 O.S. 1976 Supp. 6-104.5 [70-6-104.5], 70 O.S. 1976 Supp. 6-105 [70-6-105], (R. THOMAS LAY)